Citation Nr: 0413899	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefits sought 
on appeal.  

The veteran recently submitted medical evidence showing 
treatment for bladder cancer.  Since this issue is not on 
appeal, the RO should contact the veteran and inquire whether 
he wishes to file a claim for service connection for bladder 
cancer.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran is seeking service connection for prostate cancer 
and skin cancer as a result of exposure to ionizing radiation 
while stationed in Japan during World War II.  Unfortunately, 
the Board finds that additional development is required 
before it can adjudicate these claims. 

In February 2003, the Defense Threat Reduction Agency (DTRA) 
at the request of the RO provided a scientific radiation dose 
reconstruction in this case.  That dose information was 
provided to VA's Under Secretary for Health (Chief Public 
Health and Environmental Hazards Officer) who, in March 2003, 
provided an opinion that it was unlikely that the veteran's 
skin cancers or prostate cancer could be attributed to 
exposure to radiation in service.  The veteran's file was 
then forwarded to VA's Under Secretary for Benefits (Director 
of Compensation and Pension Service), who, in April 2003, 
concurred with the Under Secretary's opinion and concluded 
that there is no reasonable possibility the veteran developed 
skin cancers or prostate cancer as a result of his radiation 
exposure.  

In May 2003, the National Research Council published a report 
indicating that the methodology used to calculate upper-bound 
doses for both external and inhaled exposures by the DTRA 
often underestimated exposure and was highly uncertain.  The 
methodology used has since been revised to more accurately 
calculate the upper-bound doses of those veterans exposed to 
ionizing radiation.  The Board notes that the April 2003 
opinion by the Director of Compensation and Pension Service 
is based on a reconstructed dose estimate made prior to the 
institution of the new methodology for calculating ionizing 
radiation dose estimates.  Therefore, before the Board can 
decide the veteran's claims, it must be determined whether 
the veteran's current dose estimate is correct and, if not, a 
new dose estimate must be made pursuant to the revised 
methodology.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should return the February 
2003 reconstructed dose estimate to the 
DTRA for a new estimate using the revised 
methodology.

2.  The RO must then comply with all 
other provisions of 38 C.F.R. § 3.311, to 
include 38 C.F.R. § 3.311(c), and obtain 
an advisory medical opinion, if 
appropriate. 

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
either determination continues to be 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  Thereafter, the veteran and 
his representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




